Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Jarisch et al. (US 20130064937) and Schmed et al. (US 7,856,920). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 10, a sensor/detector, an insertion shaft configured to receive the portion capsule and to enable detection of the identifier on the bottom side of the rim by the sense/detector; a chamfered mandrel that is configured to pierce the cover at the location that is offset from the central longitudinal axis; a seal that is configured to bear against a top side of the cover in a region between the peripheral region of the cover and the region of the cover that is pierced by the chamfered mandrel; and a pump controlled to supply hot water into the portion capsule only upon detection of the identifier by the sensor/detector and a determination by the beverage machine that the portion capsule is suitable for use with the beverage machine. 


 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 17, the rim having a top surface and an opposing bottom surface; an optically detectable individualization identifier, which is carried by the bottom surface of the rim, the optically detectable individualization identifier includes surface areas having different optically detectable reflective properties, the optically detectable individualization identifier is configured to be read by a sensor/detector of a beverage machine to individualize the portion capsule and to activate a pump of the beverage machine.


Reason for Allowance
 	(1) As discussed in the interview, the priority is removed and drawing objections is support by original specification so that drawing objections have been withdrawn.
 	(2) The amendment to claims overcome the 35 USC 112 rejections. Thus, The 35 USC 112 rejections have been withdrawn.
 	(3) Double Patenting rejections have been withdrawn because Applicant filed the Terminal Disclaimer on 07/15/2022.
 	(4) The terminal disclaimer filed on 07/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No.17547363 has been reviewed and is accepted. The terminal disclaimer has been recorded. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761